Appeals by the defendant from two judgments of the Supreme Court, Westchester County (Dachenhausen, J.), both rendered March 26, 1985, convicting him of criminal possession of a controlled substance *770in the second degree under indictment No. 84-00947-01 and criminal possession of a controlled substance in the seventh degree under indictment No. 84-01026-01, upon his pleas of guilty, and imposing sentences.
Ordered that the appeals are dismissed.
The defendant waived his right to appeal from the judgments of conviction as a condition of the plea bargains (see, People v Williams, 36 NY2d 829). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.